Name: Council Regulation (EEC) No 1574/93 of 14 June 1993 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs, Regulation (EEC) No 2777/75 on the common organization of the market in poultrymeat, Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the EEC Treaty and Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy;  foodstuff
 Date Published: nan

 Avis juridique important|31993R1574Council Regulation (EEC) No 1574/93 of 14 June 1993 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs, Regulation (EEC) No 2777/75 on the common organization of the market in poultrymeat, Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the EEC Treaty and Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs Tariff Official Journal L 152 , 24/06/1993 P. 0001 - 0004COUNCIL REGULATION (EEC) No 1574/93 of 14 June 1993 amending Regulation (EEC) No 2771/75 on the common organization of the market in eggs, Regulation (EEC) No 2777/75 on the common organization of the market in poultrymeat, Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the EEC Treaty and Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas it has recently been detected that classification of certain egg products falling within CN code 0408 in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4) creates problems for the competent authorities; whereas to remedy that situation the structure of the subheadings falling within CN code 0408 should be improved;Whereas Regulations (EEC) No 2771/75 (5), and (EEC) No 2777/75 (6), have not provided up to the present for a system of import licences; whereas in view of the increasing number of international agreements concerning inter alia trade in eggs and poultrymeat such a system involving the provision of security as a guarantee that importation will be effected should be introduced in these sectors too in order that a check may be kept on the volume of imports;Whereas Article 9 of Regulation (EEC) No 2771/75 provides for refunds on exports to third countries of eggs and egg products also in the form of further processed products listed in the Annex thereto; whereas in order to facilitate future amendments to this list, it should be adopted in accordance with Article 17 of the said Regulation;Whereas prepared goose or duck livers falling within CN code 1602 20 10 are covered by Regulation (EEC) No 827/68 (7); whereas these preparations should be brought under Regulation (EEC) No 2777/75 in order to be able to lay down common marketing standards for these products necessary for ensuring harmonized information of consumers and fair competition; whereas the Annex to Regulation (EEC) No 827/68 should be adapted accordingly,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2771/75 is hereby amended as follows:1. Article 1 (1) shall be replaced by the following:'1. The common organization of the market in eggs shall cover the following products:>TABLE>2. the following Article shall be inserted:'Article 8a1. The importation into the Community of any of the products listed in Article 1 (1) may be made conditional on the submission of an import licence which shall be issued by Member States to any applicant irrespective of the place of his establishment in the Community.Such licence shall be valid for an importation carried out anywhere in the Community.The issue of such licences shall be conditional on the provision of security as a guarantee that importation will be effected during the period of validity of the licence; the security shall be wholly or partially forfeit if importation is not effected, or is only partially effected, within that period.2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 17.`;3. Article 9 (3) shall be replaced by the following:'3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 17; Annex I shall be amended in accordance with that procedure.`Article 2 Regulation (EEC) No 2777/75 is hereby amended as follows:1. Article 1 is hereby amended as follows:(a) paragraph 1 shall be replaced by the following:'1. The common organization of the market in poultrymeat shall cover the following products:>TABLE>(b) in paragraph 2 (d) point 6 shall be replaced by the following:'6. Products referred to in paragraph 1 (f), other than those products falling within CN codes 1602 20 11 and 1602 20 19`;2. Article 3 shall be replaced by the following:'Article 3For products referred to in Article 1 (1) other than those falling within CN codes 1602 20 11 and 1602 20 19, a levy fixed in advance for each quarter in accordance with the procedure laid down in Article 17 shall be charged on imports into the Community.The customs duties set out in the Common Customs Tariff shall apply to the products falling within CN codes 1602 20 11 and 1602 20 19`;3. the following Article shall be inserted:'Article 8a1. The importation into the Community of any of the products listed in Article 1 (1) may be made conditional on the submission of an import licence which shall be issued by Member States to any applicant irrespective of the place of his establishment in the Community.Such licence shall be valid for an importation carried out anywhere in the Community.The issue of such licences shall be conditional on the provisions of security as a guarantee that importation will be effected during the period of validity of the licence; the security shall be wholly or partially forfeit if importation is not effected, or is only partially effected, within that period.2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 17.`Article 3 In the Annex to Regulation (EEC) No 827/68, the following CN codes shall be deleted:>TABLE>.Article 4 In Annex I to Regulation (EEC) No 2658/87, CN code 0408 shall be replaced by the following:>TABLE>Article 5 This Regulation shall enter into force on 1 January 1994.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 June 1993.For the CouncilThe PresidentB. WESTH(1) OJ NoC 326, 11. 12. 1992, p. 13.(2) OJ No C 115, 26. 4. 1993.(3) OJ No C 129, 10. 5. 1993, p. 5.(4) OJ No L 256, 7. 9. 1987, p. 1. Regulation as last amended by Regulation (EEC) No 697/93 (OJ No L 76, 30. 3. 1993, p. 12).(5) OJ No L 282, 1. 11. 1975, p. 49. Regulation as last amended by Regulation (EEC) No 1235/89 (OJ No L 128, 11. 5. 1989, p. 29).(6) OJ No L 282, 1. 11. 1975, p. 77. Regulation as last amended by Regulation (EEC) No 3714/92 (OJ No L 378, 23. 12. 1992, p. 23).(7) OJ No L 151, 30. 6. 1968, p. 16. Regulation as last amended by Regulation (EEC) No 638/92 (OJ No L 69, 20. 3. 1993, p. 7).